<DOCUMENT>
<TYPE> EX-10.2
<TEXT>
<HTML>
                                       
                                          
                                                   Exhibit 10.2





SECOND AMENDMENT TO THE AGREEMENT
AND PLAN OF RECAPITALIZATION

Second Amendment (this "Amendment"), dated as of June 29, 1994, to the Agreement
and Plan of Recapitalization (as amended, the "Plan of Recapitalization"), dated
as of March 25, 1994, by and among UAL Corporation, a Delaware corporation (the
"Company"), Air Line Pilots Association, International, pursuant to its
authority as the collective bargaining representative for the crafts or class of
pilots employed by United Air Lines, Inc., a Delaware corporation and a
wholly-owned subsidiary of the Company ("United"), and the International
Association of Machinists and Aerospace Workers, pursuant to its authority as
the collective bargaining representative for the crafts or classes of mechanics
and related employees, ramp and stores employees, food service employees,
dispatchers and security officers employed by United, as amended by the First
Amendment to the Plan of Recapitalization, dated as of June 2, 1994.
 
 


W I T N E S S ET H

WHEREAS, the parties hereto desire to amend the Plan of Recapitalization and
certain Schedules thereto; and
 
 

WHEREAS, Section 10.3 (a) of the Plan of Recapitalization permits amendments to
the Plan of Recapitalization and the Schedules thereto by written instrument
signed by all parties;
 
 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree an follows:
 
 

1. Section 1.3 of the Plan of Recapitalization is hereby amended and restated in
its entirety in the form attached to this Amendment asExhibit A.
 
 

2. Section 1.5(b) of the Plan of Recapitalization in hereby amended and restated
in its entirety in the form attached to this Amendment as Exhibit B.

3. Section 1.11 of the Plan of Recapitalization is hereby amended and restated
in its entirety in the form attached to this Amendment as Exhibit C.
 
 

4. Article FOURTH, Part I.D, Section 2.5 of the Restated Certificate is hereby
amended and restated in its entirety in the form attached to this Amendment as
Exhibit D.
 
 


Miscellaneous

A. Definitions. Capitalized terms used in this Amendment and not defined herein
shall have the meanings ascribed to them in the Plan of Recapitalization or the
Schedules or other attachments thereto.
 
 

B. Entire Plan of Recapitalization; Restatement. The Plan of Recapitalization,
as amended by this Amendment, is the entire agreement of the parties with
respect to the subject matter hereof and the parties hereto hereby agree that
the Plan of Recapitalization and all Schedules thereto may be restated to
reflect all amendments provided for in this Amendment.
 
 

C. Governing Law. This Amendment shall be deemed to be made in and in all
respects shall be interpreted, governed by and construed in accordance with the
laws of the State of Delaware, without regard to the conflicts of laws
principles thereof.
 
 

D. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument.
 
 






Second Amendment to the Agreement
and Plan of Recapitalization

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized on the date first above
written.
 
  UAL CORPORATION
 
 

By: /s/ Stephen M. Wolf
Name: Stephen M. Wolf
Title: Chairman and Chief
       Executive Officer
 
 

AIR LINE PILOTS ASSOCIATION,
INTERNATIONAL
 
 

By: /s/ Roger D. Hall
Name: Roger D. Hall
Title: Chairman, UAL-MEC
 
 

INTERNATIONAL ASSOCIATION OF
MACHINISTS AND AEROSPACE WORKERS
 
 

By: /s/ Ken Thiede
Name: Ken Thiede
Title: President and
       General Chairman,
       District Lodge 141
 


 
 

EXHIBIT INDEX  

Exhibit A - Section 1.3 of the Plan of Recapitalization  
  Exhibit B - Section 1.5 (b) of the Plan of Recapitalization  
  Exhibit C - Section 1.11 of the Plan of Recapitalization   Exhibit D - Article
FOURTH, Part I.D, Section 2.5 of the Restated Certificate
 
 
 

EXHIBIT A

 SECTION 1.3 Redemption. Following the Effective Time, all outstanding shares of
Redeemable Preferred Stock shall, to the extent of funds legally available
therefor and subject to the provisions of the Restated Certificate, be redeemed
immediately after issuance according to the terms thereof (the "Redemption").
Pursuant to the Redemption, the holders of Redeemable Preferred Stock, if any,
shall be entitled to receive, in respect of each one one-thousandth of a share
of Redeemable Preferred Stock, subject to the terms thereof and Section 1. 5(f):
 
  (i) 25.80 in cash;   (ii) either (a) if the Underwriting Alternative with
respect to depositary shares (the "Depositary Shares") representing interests in
Series B Preferred Stock of the Company, without par value (the "Public
Preferred Stock"), is not consummated, both (I) an additional cash payment equal
to $12.20, plus (II) Depositary Shares representing interests in a liquidation
preference of Public Preferred Stock equal to the excess of (xx) $31.10 over
(yy) the product of $12.20 and a fraction (but in no event less than one) the
numerator of which is the Applicable Rate with respect to the Depositary Shares
assuming that the Underwriting Alternative with respect to the Depositary Shares
is consummated, and the denominator of which is 11.375%, or (b) if the
Underwriting Alternative with respect to the Depositary Shares is consummated, a
cash payment equal to the Depositary Share Proceeds Amount (as defined in
Section 1.11 below);
 
 

(iii) either (a) $15.55 principal amount of Series A Senior Unsecured Debentures
due 2004 of United issued as provided below (the "Series A Debentures") or (b)
if the Underwriting Alternative with respect to the Series A Debentures is
consummated, a cash payment equal to the Series A Debenture Proceeds Amount (as
defined in Section 1.11 below); and

(iv) either (a) $15.55 principal amount of Series B Senior Unsecured Debentures
due 2014 of United issued as provided below (the "Series B Debentures" and,
together with the Series A Debentures, collectively, the "Debentures") or (b) if
the underwriting Alternative with respect to the Series B Debentures is
consummated, a cash payment equal to the Series B Debenture Proceeds Amount (as
defined in Section 1.11 below).
 

The Depositary Shares shall be issued pursuant to a Deposit Agreement
substantially in the form set forth on Schedule 1.3 (a) (the "Deposit
Agreement"). The Depositary Shares shall be issued only in denominations of
$25.00 of liquidation preference and integral multiples thereof. The Public
Preferred Stock shall have the rights, powers and privileges described in the
Restated Certificate, which shall include a per share liquidation preference of
$25,000. The Debentures shall be issued pursuant to the Indenture, dated as of
July 1, 1991, between United and the Bank of New York, and the Officers'
Certificate (the "Officers' Certificate") in form and substance as set forth on
Schedule 1.3 (b) (collectively, the "Indenture"). Such Indenture shall be
qualified under the Trust Indenture Act of 1939, and the rules and regulations
promulgated thereunder (the "TIA"). The Debentures shall be issued only in
denominations of $100 and integral multiples thereof or, if the Underwriting
Alternative with respect to either series of Debentures is consummated at or
prior to the Effective Time and the Company so elects, denominations of $1,000
and integral multiple thereof, in which case conforming changes shall be made to
this Agreement and the attachments hereto to take into account such greater
denominations with respect to such series.
 
 
 
 

EXHIBIT B

  [SECTION 1.5 Surrender and Exchange.]
  (b) Each holder of Old Shares that have been converted into New Shares and
Redeemable Preferred Stock, upon surrender to the Exchange Agent of an Old
Certificate or Certificates, together with a properly completed letter of
transmittal covering such Old Shares, will be entitled to receive in respect of
such Old Shares, subject to Section 1.5(f):
 
  (i) a certificate or certificates representing 0.5 of a New Share for each Old
Share formerly represented by such Old Certificate or Certificates in accordance
with Section 1.2:
 
 

(ii) either (a) if the Underwriting Alternative with respect to Depositary
Shares representing interests in the Public Preferred Stock is not consummated,
for each Old Share formerly represented by such Old Certificate or Certificates
in respect of the Redemption, both (I) a cash payment equal to $12.20, plus (II)
a depositary receipt or receipts representing Depositary Shares representing
interests in a liquidation preference of Public Preferred Stock equal to the
excess of (xx) $31.10 over (yy) the product of $12.20 and a fraction (but in no
event less than one) the numerator of which is the Applicable Rate with respect
to the Depositary Shares assuming that the Underwriting Alternative with respect
to the Depositary Shares is consummated, and the denominator of which is
11.375%, or (b) if the Underwriting Alternative with respect to the Depositary
Shares is consummated, a cash payment equal to the Depositary Share Proceeds
Amount in respect of the Redemption;
 
 

(iii) either (a) $15.55 principal amount of Series A Debentures for each old
Share formerly represented by such Old Certificate or Certificates in respect of
the Redemption or (b) if the Underwriting Alternative with respect to the Series
A Debentures is consummated, a cash payment equal to the Series A Debenture
Proceeds Amount in respect of the Redemption;

(iv) either (a) $15.55 principal amount of Series B Debentures for each Old
Share formerly represented by such Old Certificate or Certificates in respect of
the Redemption or (b) if the Underwriting Alternative with respect to the Series
B Debentures is consummated, a cash payment equal to the Series B Debenture
Proceeds Amount in respect of the Redemption; and
 
 

(v) a cash payment of $25.80 for each Old Share formerly represented by such Old
Certificate or Certificates in respect of the Redemption (the cash and/or
securities distributed pursuant to clauses (i) through (v), collectively, the
"Recapitalization Consideration").
 
 

Until so surrendered, each Old Certificate or Certificates formerly representing
Old Shares shall, after the Effective Time, represent for all purposes only the
right to receive such Recapitalization Consideration.
 
 
 
 
EXHIBIT C


 Section 1.11 Underwriting Alternative
 
 

The Company has elected to pursue the underwriting of (a) a number of Depositary
Shares calculated as provided in the next sentence, (b) $382.5 million principal
amount of Series A Debentures, subject to reduction as described below, and (c)
$382.5 principal amount of Series B Debentures, subject to reduction as
described below (referred to collectively herein as the "Underwriting
Alternative"), and the consummation of the underwritings with respect to the
Depositary Shares and the Debentures shall be in lieu of issuing Depositary
Shares and Debentures to holders of Old Shares pursuant to Section 1.5 hereof,
to holders of Options pursuant to Section 1.7 hereof and to holders of
Convertible Company Securities pursuant to Section 1.8 hereof. The number of
Depositary Shares that shall be subject to the Underwriting Alternative (which
may be rounded up to produce an aggregate amount of Depositary Shares that is
consistent with customary aggregate underwriting denominations) shall equal one
twenty-fifth of the excess of (I) the product of $765 million and a fraction
(such fraction, which shall in no event be greater than one, is referred to
herein as the "Liquidation Preference Fraction"), the numerator of which is
11.375%, and the denominator of which is the Applicable Rate with respect to the
Depositary Shares assuming that the Underwriting Alternative with respect to the
Depositary Shares is consummated, over (II) $300 million. The Company shall use
its best efforts to accomplish such underwritings, including entering into a
firm commitment underwriting agreement or agreements, provided, however, that
the Company may elect to terminate the Underwriting Alternative at any time
prior to the Effective Time. The Unions will cooperate and use their respective
best efforts to facilitate the underwritings. The Underwriting Alternative will
be effected in accordance with customary underwriting agreements which may
reflect that, if the Company is advised by the managing underwriter or managing
underwriters that the Series A Debentures or Series B Debentures would be priced
in excess of the maximum price applicable to such security (so that such
security, if priced at the applicable Maximum Pricing, could only be sold at
less than par), and is further advised that consistent with industry practice
the Underwriting Alternative will be facilitated by the sale of such securities
at or closer to par, the Company may reduce the amount of such securities to be
sold and increase the interest rate above the applicable Maximum Pricing so that
such securities may be sold at or closer to par, provided that (1) the yield to
maturity of the reduced par amount of Debentures will not exceed the yield to
maturity that would result if the unreduced par amount of such Debentures were
priced at a discount to par using the Maximum Pricing for the respective
Debenture and (2) the proceeds from the issuance of the reduced par amount of
Debentures will equal the proceeds that would result if the unreduced par amount
of such Debentures were priced at a discount to par using the Maximum Pricing
for the respective Debenture. If the Underwriting Alternative is consummated,
the amount of cash payable in respect of each Old Share shall equal the sum of
(i) $25.80 per share, (ii) the sum of $12.20 and the gross proceeds (price to
the public without deducting any underwriting discount or other cost) received
by the Company from the sale of the "Underwriting Liquidation Preference" of
Public Preferred Stock as represented by Depositary Shares in the Underwriting
Alternative (collectively, the "Depositary Share Proceeds Amount"), (iii) the
gross proceeds (price to the public without deducting any underwriting discount
or other costs) received by United from the sale of each $15.55 principal amount
of Series A Debentures in the Underwriting Alternative (subject to adjustment as
described in the immediately preceding sentence, the "Series A Debenture
Proceeds Amount") and (iv) the gross proceeds (price to the public without
deducting any underwriting discount or other costs) received by United from the
sale of each $15.55 principal amount of Series B Debentures in the Underwriting
Alternative (subject to adjustment as described in the immediately preceding
sentence, the "Series B Debenture Proceeds Amount"). The "Underwriting
Liquidation Preference" shall equal the excess of (I) the product of $31.10 and
the Liquidation Preference Fraction over (III) $12.20.
 
 
 
 
 
 

EXHIBIT D
[D. DESIGNATION, PREFERENCES AND RIGHTS OF
    SERIES D REDEEMABLE PREFERRED STOCK]
  2.5 "Redemption Consideration" shall mean (subject to Section 6 hereof) (i)
$25.80 in cash, (ii)$15.55 principal amount of Series A Debentures,* (iii)
$15.55 principal amount of Series B Debentures** and (iv) an additional $12.20
in cash and Depositary Shares representing interests in $ *** in liquidation
preference of shares of Series B Preferred Stock, which Preferred Stock shall be
issued in the name of the Depositary
pursuant to the Deposit Agreement and against which the Depositary shall issue
Depositary Shares to the holder of the fraction of a share of the Series D
Preferred Stock being redeemed, as provided in the Deposit Agreement,**** such
Redemption Consideration to be distributed by the
Corporation in respect of each 1/1,OOOth of a share of Series D Preferred Stock
to the holder thereof upon the redemption of such fraction of a share as
provided in Section 6 hereof and as adjusted as provided in Section 6
hereof.
 
  * If the Underwriting Alternative with respect to the Series A Debentures is
consummated, delete clause (ii), increase the cash payment in clause (i) by the
Series A Debenture Proceeds Amount and revise definitions as appropriate.
 
 

** If the Underwriting Alternative with respect to the Series B Debentures is
consummated, delete clause (iii), increase the cash payment in clause (i) by the
Series B Debenture Proceeds Amount and revise definitions as appropriate.
 
 

*** Amount to be calculated in accordance with Plan of Recapitalization.
 
 

**** If the Underwriting Alternative with respect to the Depositary Shares is
consummated, delete clause (iv), increase the cash payment in clause (i) by the
Depositary Share Proceeds Amount and revise definitions as appropriate.
 

</HTML>
</TEXT>
</DOCUMENT>